JPMorgan Chase Bank, /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 17, 2014

                                    No. 04-14-00342-CV

                                  Richard A. RODRIGUEZ,
                                          Appellant

                                              v.

                            JPMORGAN CHASE BANK, N.A.,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000-CI-12923
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER
       On December 2, 2014, appellant filed a motion to confirm that his brief was timely filed
on December 1, 2014, explaining a problem encountered in the filing with the electronic service
provider. It is ORDERED that appellant’s brief is deemed timely filed.



                                                   ___________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court